   Case 18-26519       Doc 49    Filed 02/14/20 Entered 02/14/20 09:55:21           Desc Main
                                   Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                      )       18-26519
                                            )
DONALD SHIELDS,                             )       Chapter 7
                                            )
                      Debtor.               )       Hon. Judge: DOYLE

                                     NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Gregg Szilagyi, Chapter 7 Trustee: gs@tailserv.com

To the following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Voluntarily
Dismiss, at which time and place you may appear.

         JUDGE:              DOYLE
         DATE:               February 26, 2020
         TIME:               10:00 AM
         ROOM:               742

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before February 14, 2020, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: February 14, 2020                  /s/ Robert C. Bansfield Jr.
                                                    Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 18-26519       Doc 49     Filed 02/14/20 Entered 02/14/20 09:55:21      Desc Main
                                   Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Donald Shields                                     Credit Management LP
8716 S. Normal Ave.                                4200 International Pkwy
Chicago, IL 60620                                  Carrollton, TX 75007

AmeriCredit Financial Services                     DirecTV, LLC
Bankruptcy Department                              Bankruptcy Department
P.O. Box 183853                                    PO Box 6550
Arlington, TX 76096                                Greenwood Village, CO 80155-6550

Arnold Scott Harris, P.C.                          DuPage Medical Group
111 W. Jackson Blvd. Ste. 600                      1100 W. 31st St
Chicago, IL 60604-4135                             Suite 300
                                                   Downers Grove, IL 60515
Bank of New York Mellon
Bankruptcy Department, Mail Stop                   Kevin W. Mortell, Attorney at Law
CA6-919-01-23, 400 National Way                    1821 Walden Office Square
Simi Valley, CA 93065                              Suite 400
                                                   Schaumburg, IL 60173
City of Chicago
Dept. of Revenue                                   McCalla Raymer, Leibert Pierce, LLC
PO Box 88292                                       Bankruptcy Department
Chicago, IL 60680                                  1 N Dearborn St., Suite 1200
                                                   Chicago, IL 60602
City of Chicago Dept. of Revenue
Camera Enforcement Violation                       Merchants Credit Guide
PO Box 88292                                       223 W Jackson Blvd Ste 7
Chicago, IL 60680-1292                             Chicago, IL 60606

City of Chicago Parking                            Midamerica Orthopedics SC
121 N LaSalle Street                               75 Remittance Drive
Room 107A                                          Suite 6035
Chicago, IL 60602-1232                             Chicago, IL 60675-6035

Comcast                                            Midland Funding
Bankruptcy Department                              P.O. Box 2011
11621 E. Marginal Way 5                            Warren, MI 48090
Tukwila, WA 98168-1965
                                                   Peoples Gas
Commonwealth Edison-Care Center                    Bankruptcy Department
Bankruptcy Department                              200 E. Randolph Street
PO Box 6113                                        Chicago, IL 60601
Carol Stream, IL 60197-6113
  Case 18-26519      Doc 49   Filed 02/14/20 Entered 02/14/20 09:55:21      Desc Main
                                Document     Page 3 of 4


RGS Financial                                 Secretary of State
1700 Jay Ell Dr. Ste 200                      Safety & Financial Responsibility
Richardson, TX 75081                          2701 South Dirksen Parkway
                                              Springfield, IL 62723
Rolling Meadows Consumers Credit Union
2401 Plum Grove Rd                            Secretary of State License Renewal
Palatine, IL 60067                            3701 Winchester Road
                                              Springfield, IL 62707-9700
Santander Consumer USA
Po Box 961245                                 TCF National Bank
Ft Worth, TX 76161                            Bankruptcy Department
                                              PO Box 170995
                                              Milwaukee, WI 53217
     Case 18-26519      Doc 49     Filed 02/14/20 Entered 02/14/20 09:55:21             Desc Main
                                     Document     Page 4 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                          )       18-26519
                                                )
DONALD SHIELDS,                                 )       Chapter 7
                                                )
                        Debtor.                 )       Hon. Judge: DOYLE

                            MOTION TO VOLUNTARILY DISMISS

         NOW COMES the Debtor, DONALD SHIELDS, by and through his attorneys, DAVID

M. SIEGEL & ASSOCIATES, LLC, to present his Motion, and in support thereof states as

follows:

1.       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2.       On September 20, 2018, the Debtor filed a voluntary petition for relief pursuant to

Chapter 13 under Title 11 USC.

3.       Debtor converted his case to a petition under Chapter 7 on January 21, 2020.

4.       Debtor desires that this Chapter 7 case be dismissed.

5.       Debtor’s request is not for the purpose of fraud or abuse to creditors or the court.


         WHEREFORE, the Debtor, DONALD SHIELDS, prays that this Honorable Court enter

an Order Dismissing the Chapter 13 Case.

                                                        Respectfully Submitted,

                                                        /s/ Robert C. Bansfield Jr.
                                                        Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                        Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
